.              -




                                    The Attorney          General of Texas
                                                     December 31, 1982
    MARK           WHITE
    Attorney         General


                                   Ms. Mary Jo McCrorey                  Opinion No.MW-585
    Supreme Court Building         Executive Director
    P. 0. BOX 12546
    Austin. TX. 76711. 2546
                                   State Board of Barber Examiners       I&?: Construction of appropria-
    5121475-2501                   5555 N. Lamar, Suite H-111            tions act rider on cooperation
    Telex 9101674-1367             Austin, Texas   78751                 between State Board of Barber
    Telecopier   512/4750266                                             Examiners and Texas Cosmetology
                                                                         Commission
    1607 Main St., Suite 1400
    Dallas, TX. 75201.4709         Dear Ms. McCrorey:
    2141742.6944
                                        You have requested our opinion as to the construction of the
                                   following appropriations act rider enacted by the Sixty-seventh
    4624 Alberta Ave.. Suite 160
    El Paso. TX. 79905-2793        Legislature:
    9151533.3464
                                               It is the intent of the [llegislature that an
                                            interagency contract shall be executed between the
    1220 Dallas Ave., Suite 202
    HOUS,O”, TX. 77002-6986
                                            State Board of Barber Examiners and the Texas
    7131650-0666                            Cosmetology Commission to reduce duplication of
                                            activities   in   inspections, enforcement     and
                                            examination.
    606 Broadway, Suite 312
    Lubbock. TX. 79401.3479
                                   General Appropriations Act, Acts 1981, 67th Leg., ch. 875, art. I, at
    6061747-5236
                                   3376.

    4309 N. Tenth, Suite B             You ask the following question concerning this rider:
    McAlle”. TX. 78501.1685
    5121662.4547
                                            Is the Barber Board obligated by virtue of the
                                            above-quoted portion of the appropriations bill to
    200 Main Plaza, Suite 400               enter into an interagency contract with the
    San Antonio. TX. 78205.2797             Cosmetology Commission providing for crossover
    5121225-4191                            inspections or is a good-faith effort to do so all
                                            that is mandated?
    ,4n Equal Opportunity1
    Affirmative Action Employer    In order to answer your question, we must first determine whether or
                                   not this rider is a valid enactment.

                                        Article III, section 35 of the Texas Constitution has long been
                                   construed to prohibit the enactment of general legislation within a
                                   general appropriations bill. Moore V. Sheppard, 192 S.W.2d 559,
                                   561-62 (Tex. 1946). A rider to a general appropriations bill is valid
                                   if its only effect is to "detail, limit, or restrict the use of the




                                                             p. 2172
Ms.   Mary   Jo McCrorey - Page 2   (Mw-585)




funds... therein appropriated." Attorney General Opinions MU-389
(1981); MW-51 (1979); V-1253 (1951). As this office said in Attorney
General Opinion V-1254 (1951):

             [iln   addition   to   appropriating fll0*l?yand
             stipulating the amount, manner, and purpose of the
             various   items   of    expenditure,   a   general
             appropriation bill may contain any provisions or
             riders which detail, limit, or restrict the use of
             the funds or otherwise insure that the money is
             spent for the required activity for which it is
             therein appropriated, if the provisions or riders
             are necessarily connected with and incidental to
             the appropriation and use of the funds, and
             provided they do not conflict with general
             legislation.

     In Attorney General Opinion MW-51         (1979), we   considered the
following rider:

                The State Board of Control shall establish a
             maximum and a minimum monthly charge for state
             employee parking of $16 and $6 respectively for
             facilities within its jurisdiction. The Board is
             authorized to charge varying rates within the
             above limitations based upon the type and location
             of parking space made available accepted by a
             state employee.

The opinion held that this rider was invalid, since it:

             neither appropriates nor details, limits or
             restricts the use of funds. It is instead a
             general directive to the State Board of Control to
             take certain affirmative action, and it may not
             validly be included in the General Appropriations
             Act. Accordingly, the Board of Control has the
             authority to set parking rates under the authority
             .granted it by section 3(g) of article 678e,
             V.T.C.S., and it is not limited to the minimum and
             maximum rates set out in the appropriations act.

     In our opinion, the rider at issue here is likewise deficient.
It does not appropriate any funds nor does it detail, limit or
restrict the use of funds appropriated elsewhere. Rather, it is a
general directive to the State Board of Barber Examiners and the Texas
Cosmetology Commission to take specific affirmative action. As such,
it may not validly be included within an appropriations act. It is
our opinion that, since the rider in question constitutes general




                                    p. 2173
Ms. Mary Jo McCrorey - Page 3      (MW-585)




legislation, it is violative of particle III, section 35 of the Texas
Constitution, and hence, void and of no effect. As an invalid
provision, it cannot require the Barber Board to take any action at
all, either to actually enter into a contract or to make a good faith
effort to do so.

                                SUMMARY

             A rider to the general appropriations act
          requiring cooperation between the State Board of
          Barber Examiners and the Texas Cosmetology
          Commission constitutes an invalid attempt to enact
          general legislation within an appropriations bill,
          in contravention of article III, section 35 of the
          Texas Constitution. It is therefore void and of
          no effect.




                                          MARK      WHITE
                                          Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Shawn Jamail
Jim Moellinger




                                      p. 2174